DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species A: a tights in the reply filed on 25 April 2022 is acknowledged.  The traversal is on the ground(s) that "the selection of overall Species A does not result in a search or examination burden".  This is not found persuasive because the subspecies identified in the restriction requirement of 25 February 2022 presents mutually exclusive characteristics as described in the identification of said subspecies.  Moreover, the restriction requirement of 25 February 2022 presents search and examination burden reasons, which remain valid.  While not expressly mentioned in the restriction requirement, a search for nonelected Figs. 10-11 would require a search in at least A41D 13/0017 and A41D 1/22; a search for nonelected Figs 12-13 would require a search in at least A41D 13/0525; and a search for nonelected Fig. 15 would require a search in at least A41D 13/065.
The requirement is still deemed proper and is therefore made FINAL.
	The election identified claims 1-18 as reading on the elected subspecies.
However, claim 17 is withdrawn by the examiner from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim.  Claim 17 recites “alternating bands of fabric”, which are (paragraph 40) as features shown in Fig. 12 of a non-elected species, in reference to transitions 1015 and 1025.

	Accordingly, the present action treats claim 1-16 and 18 on the merits.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-9, 11-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over [Nishiyama, US 6,401,497] in view of [Miller, US 2018/0325196].

Regarding claim 1:
Nishiyama teaches (Figs. 24-25):
An engineered knitted garment (“sports tights”; col. 24 line 12) having integrated compression zones (see annotated Fig. 24 – a below), comprising: a knitted panel shaped and sized to cover a portion of a wearer's body, the knitted panel being knitted using a raschel knitting machine having two jacquard guide bars (“stitches are…satin type net” wherein “insert yarn…is inserted” (col. 23 lines 47-55), wherein such knitting is achieved by using a “jacquard raschel machine…including…guide bars”; col. 7 lines 58-59 and col. 10 lines 22-23) the knitted panel comprising: a first compression zone (see annotated Fig. 24 – a below) having a first knit stitch construction (part 87 of the first compression zone comprises a “strong satin type net”; col. 23 line 51) wherein one of the jacquard guide bars is used to define the first knit stitch construction (“jacquard raschel machine…including…guide bars”; col. 7 lines 58-59 and col. 10 lines 22-23) and the other of the jacquard guide bars is used to add a polyurethane jacquard (“inserted…by jacquard knitting”; col. 13 lines 23-24) to the first knit stitch construction (“one polyurethane yarn…is inserted into the parts…87”; col. 23 lines 52-54) to increase fabric weight in the first compression zone (insofar as a yarn of finite mass is inserted into the fabric, it increases the weight of the fabric), the first compression zone having a first amount of compression; and, a second compression zone (see annotated Fig. 24 – a below) joined to the first compression zone by a seamless transition (via at least a portion of part 84) and having a second knit stitch construction (part 85 of the second compression zone comprises a “weak satin type net”; col. 23 line 49), the second compression zone having a second amount of compression; wherein the first amount of compression is greater than the second amount of compression (col. 23 lines 48-55; i.e. the stitch of part 87 of the first compression zone is strong satin into which a 210 denier elastic polyurethane yarn is inserted; the ground stitch of part 85 of the second compression zone is weak satin, and an elastic polyurethane yarn of 420 denier is inserted therein).

    PNG
    media_image1.png
    867
    502
    media_image1.png
    Greyscale

Although Nishiyama teaches a polyurethane jacquard, Nishiyama does not expressly identify said jacquard as an elastane jacquard.  However, Nishiyama identifies the yarn as elastic (col. 15 lines 57-60).  Thus Nishiyama teaches elastic polyurethane yarn.  
However, Miller teaches, an engineered garment comprising a fabric panel wherein: “strands, furthermore, may include elastic strands formed of elastomeric material, which possesses the ability to stretch and recover by virtue of its composition. A specific example of an elastomeric material suitable for forming an elastic strand is an elastomeric polyester-polyurethane copolymer such as elastane, which is a manufactured fiber in which the fiber-forming substance is a long chain synthetic polymer composed of at least 85% of segmented polyurethane” (paragraph 44).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the polyurethane yarn of Nishiyama to be the elastane polyurethane yarn of Miller in order to afford the ability to stretch and recover the yarns by virtue of their composition, as taught by Miller (paragraph 44).  In adopting this modification taught by Miller, one would arrive at the claimed limitation insofar as the modified polyurethane jacquard would be an elastane jacquard.

Regarding claim 3:
Nishiyama in view of Miller teach the engineered knitted garment of claim 1, as set forth above.  Nishiyama further teaches wherein the first and second knit stitch constructions are the same.
(Both the first and second knit stitch constructions identified in above treatment of claim 1 are satin type net constructions; refer to above treatment of claim 1.)

	

Regarding claim 4:
Nishiyama in view of Miller teach the engineered knitted garment of claim 1, as set forth above.  Nishiyama further teaches wherein at least one of the first and second knit stitch constructions is a jacquard pattern.
(Nishyama teaches the first knit construction wherein a jacquard guide bar is used to define the first knit construction (see above treatment of claim 1); the second knit construction is formed in the same manner (i.e. using a “jacquard raschel machine…including…guide bars”; col. 7 lines 58-59 and col. 10 lines 22-23; accordingly the first and second knit construction are each jacquard pattern in the sense each is formed using a jacquard machine)

Regarding claim 5:
Nishiyama in view of Miller teach the engineered knitted garment of claim 1, as set forth above.
Nishiyama further teaches wherein the second knit stitch construction includes polyurethane jacquard (“inserted…by jacquard knitting”; col. 13 lines 23-24) that is added to the second knit stitch construction (“one polyurethane yarn…is inserted into the parts…85”; col. 23 lines 52-54) by the other of the two jacquard guide bars, an amount of the polyurethane jacquard added in the first knit stitch construction being greater (the first knit stitch polyurethane insertion yarn is 210 denier; col. 23 line 53) than an amount of the polyurethane jacquard added in the second knit stitch construction (the second knit stitch polyurethane insertion yarn is 420 denier).
(the amount (i.e. the mass) of added polyurethane to the first knit stitch construction is greater than the mass of added polyurethane to the second knit stitch construction, owing to the difference in denier)
Although Nishiyama teaches a polyurethane jacquard, Nishiyama does not expressly identify said jacquard as an elastane jacquard.  However, Nishiyama identifies the yarn as elastic (col. 15 lines 57-60).  Thus Nishiyama teaches elastic polyurethane yarn.  
However, Miller teaches, an engineered garment comprising a fabric panel wherein: “strands, furthermore, may include elastic strands formed of elastomeric material, which possesses the ability to stretch and recover by virtue of its composition. A specific example of an elastomeric material suitable for forming an elastic strand is an elastomeric polyester-polyurethane copolymer such as elastane, which is a manufactured fiber in which the fiber-forming substance is a long chain synthetic polymer composed of at least 85% of segmented polyurethane” (paragraph 44).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the polyurethane yarn of Nishiyama to be the elastane polyurethane yarn of Miller in order to afford the ability to stretch and recover the yarns by virtue of their composition, as taught by Miller (paragraph 44).  In adopting this modification taught by Miller, one would arrive at the claimed limitation insofar as the modified polyurethane jacquard would be an elastane jacquard.

Regarding claim 6:
Nishiyama in view of Miller teach the engineered knitted garment of claim 1, as set forth above.
Nishiyama further teaches further comprising a third compression zone (see annotated Fig. 24 – b below) joined to at least one of the first compression zone and the second compression zone by a respective seamless transition (via at least part 84; col. 23 line 50) and having a third knit stitch construction (part 83 comprises a ground stitch of “weak satin type net”; col. 23 lines 47-48) wherein one of the jacquard guide bars is used to define the third knit stitch construction (“jacquard raschel machine…including…guide bars”; col. 7 lines 58-59 and col. 10 lines 22-23), the third compression zone having a third amount of compression (that of part 84), the third amount of compression being greater than the second amount of compression of the second compression zone but less than the first amount of compression of the first compression zone (the ground stitch of part 84 of the third compression zone is strong satin, and an elastic polyurethane yarn of 420 denier is inserted therein; col. 23 lines 50-55).


    PNG
    media_image2.png
    867
    612
    media_image2.png
    Greyscale

Regarding claim 7:
Nishiyama in view of Miller teach the engineered knitted garment of claim 6, as set forth above.
Nishiyama further teaches wherein the third knit stitch construction is a jacquard pattern.
(Nishyama teaches the first knit construction wherein a jacquard guide bar is used to define the first knit construction (see above treatment of claim 1); the third knit construction is formed in the same manner (i.e. using a “jacquard raschel machine…including…guide bars”; col. 7 lines 58-59 and col. 10 lines 22-23; accordingly the third knit stitch construction is a jacquard pattern in the sense each is formed using a jacquard machine).

Regarding claim 8:
Nishiyama in view of Miller teach the engineered knitted garment of claim 6, as set forth above.
Nishiyama further teaches wherein the third compression zone further includes a polyurethane jacquard (“inserted…by jacquard knitting”; col. 13 lines 23-24) added to the third knit construction (“one polyurethane yarn…is inserted into the parts…84”; col. 23 lines 52-54) using the other of the jacquard guide bar, an amount of the polyurethane jacquard in the third compression zone being less than an amount of polyurethane jacquard in the first compression zone.
(Insofar as one 420 denier yarn is added to part 84 of the third knit construction and one 210 denier yarn is added to part 87 of the first compression zone, an amount (i.e. mass) of polyurethane jacquard in the third zone is less than an amount in the first zone owing to the difference in denier.)
Although Nishiyama teaches a polyurethane jacquard, Nishiyama does not expressly identify said jacquard as an elastane jacquard.  However, Nishiyama identifies the yarn as elastic (col. 15 lines 57-60).  Thus Nishiyama teaches elastic polyurethane yarn.  
However, Miller teaches, an engineered garment comprising a fabric panel wherein: “strands, furthermore, may include elastic strands formed of elastomeric material, which possesses the ability to stretch and recover by virtue of its composition. A specific example of an elastomeric material suitable for forming an elastic strand is an elastomeric polyester-polyurethane copolymer such as elastane, which is a manufactured fiber in which the fiber-forming substance is a long chain synthetic polymer composed of at least 85% of segmented polyurethane” (paragraph 44).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the polyurethane yarn of Nishiyama to be the elastane polyurethane yarn of Miller in order to afford the ability to stretch and recover the yarns by virtue of their composition, as taught by Miller (paragraph 44).  In adopting this modification taught by Miller, one would arrive at the claimed limitation insofar as the modified polyurethane jacquard would be an elastane jacquard.

	Regarding claim 9:
Nishiyama in view of Miller teach the engineered knitted garment of claim 1, as set forth above.
Nishiyama further teaches wherein at least a portion of the second compression zone has a mesh texture.
(The ground stitch of part 85 of the second compression zone is a “weak satin type net”; col. 23 line 49; thus it has a mesh texture because a net material is a fabric with open spaces between the yarns, as in a mesh.)

Regarding claim 11:
Nishiyama in view of Miller teach the engineered knitted garment of claim 1, as set forth above.
Nishiyama.
	Nishiyama further teaches wherein the garment is a compression tight or compression tights (“sports tights”; col. 24 line 12).
	Regarding claim 12:
Nishiyama in view of Miller teach the engineered knitted garment of claim 11, as set forth above.
Nishiyama further teaches wherein the first compression zone is located in one or more of a calf area (refer to annotated Fig. 24 – a in addressing claim 1 above), an under buttock area, and an upper waistband area with anchoring portions to respective hip areas of the compression tight.

Regarding claim 13:
Nishiyama in view of Miller teach the engineered knitted garment of claim 11, as set forth above.
Nishiyama further teaches wherein the second compression zone is located in a knee area (refer to annotated Fig. 24 – a in addressing claim 1 above) of the compression tight.

Regarding claim 14:
Nishiyama in view of Miller teach the engineered knitted garment of claim 11, as set forth above.
Nishiyama further teaches further comprising a third compression zone (see annotated Fig. 24 – b presented in above addressing of claim 6) joined to at least one of the first compression zone and the second compression zone by a respective seamless transition (via at least part 84; col. 23 line 50) and having a third knit stitch construction (part 83 comprises a ground stitch of “weak satin type net”; col. 23 lines 47-48) wherein one of the jacquard guide bars is used to define the third knit stitch construction (“jacquard raschel machine…including…guide bars”; col. 7 lines 58-59 and col. 10 lines 22-23), the third compression zone having a third amount of compression (that of part 84), the third amount of compression being greater than the second amount of compression of the second compression zone but less than the first amount of compression of the first compression zone (the ground stitch of part 84 of the third compression zone is strong satin, and an elastic polyurethane yarn of 420 denier is inserted therein; col. 23 lines 50-55).

Regarding claim 15:
Nishiyama in view of Miller teach the engineered knitted garment of claim 14, as set forth above.
Nishiyama further teaches wherein the third compression zone is located in one or more of a pelvic area (refer to annotated Fig. 24 – a in addressing claim 1 above) and an area at least partially surrounding a knee area of the compression tight.

Regarding claim 16:
Nishiyama in view of Miller teach the engineered knitted garment of claim 1, as set forth above.
Nishiyama further teaches wherein the raschel knitting machine is a warp knitting machine (“warp knit fabric”; Abstract).

Regarding claim 18:
Nishiyama in view of Miller teach the engineered knitted garment of claim 1, as set forth above.
Nishiyama further teaches wherein the seamless transition has an amount of compression between that of the first and second amounts of compression.
(the seamless transition is achieved by at least part 84 (refer to above treatment of claim 1), and the ground stitch of part 84 of the third compression zone is strong satin, and an elastic polyurethane yarn of 420 denier is inserted therein; col. 23 lines 50-55).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over [Nishiyama, US 6,401,497] and [Miller, US 2018/0325196] as applied to claim 1 and further in view of [Hayashi, JP 3996372].
Nishiyama in view of Miller teach the engineered knitted garment of claim 1, as set forth above.
Nishiyama further teaches (Figs. 3 and 5) satin type net ground stitches of apparent different basis weights.  Moreover, in teaching the insertion of the elastic yarns, Nishiyama teaches (Fig. 13 (a)) the insertion of one or two elastic yarns; Nishiyama further teaches (col. 14 lines 34-42) “three or more yarns are inserted”.  Nishiyama further teaches a range of denier of inserted yarn (col. 15 line 61 – col. 16 line 3).  Thus Nishiyama at least suggests manipulation of basis weight by ground stitch construction and denier and numeracy of insertion yarns.
Nishiyama does not expressly teach wherein a difference in fabric weight between the first compression zone and the second compression zone is between 100 and 220 grams per square meter (GSM).
However, Hayashi teaches (paragraph 70) an engineered knitted garment wherein a between-zone basis weight difference is disclosed as 60 GSM (insofar as one zone can be up to 210 GSM and the other can be as low as 150 GSM); accordingly Hayashi teaches a range that is close to but does not overlap the claimed range.  Hayashi further teaches the basis weight of said zones influences garment comfort and durability (paragraph 70) and that the different zones afford different relative “tension force” to the garment (paragraph 32).
Because Nishiyama is concerned with comfort, durability, and tension forces of an engineered knitted garment comprising plural zones, the claimed range of difference in basis weight is considered as a results effective variable such that one of ordinary skill could have arrived at the claimed range values, especially through the teaching of Hayashi, through routine experimentation in order to provide desired comfort, durability, and amount of compression of the garment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Nishiyama such that a difference in fabric weight between the first compression zone and the second compression zone is between 100 and 220 grams per square meter (GSM) because the claimed range is merely an optimum or workable range and the basis weight is expected to affect comfort, durability, and amount of compression of the garment. 
	
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over [Nishiyama, US 6,401,497] and [Miller, US 2018/0325196] as applied to claim 1 and further in view of [Shen, US 2014/0366585].
Nishiyama in view of Miller teach the engineered knitted garment of claim 1, as set forth above.
Nishiyama does not expressly teach further comprising at least one ventilation zone seamlessly knitted into the knitted panel.
	However, Shen teaches “textile fibers 114 of a seamless panel 110 may form low-power zone 210 of a low-power knit construction 410, medium-power zone 220 of a medium-power knit construction 420, high-power zone 230 of a high-power knit construction 430, and ventilation zone 240 of a ventilation knit construction 440 (paragraph 36).
Shen further teaches “performance apparel…may provide relatively high ventilation to areas of the body that generate relatively high heat and sweat” (paragraph 30).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the engineered knitted garment of the modified Nishiyama to further comprise at least one ventilation zone seamlessly knitted into the knitted panel, as in Shen, in order to afford high ventilation to areas of the body that generate relatively high heat and sweat, as taught by Shen (paragraph 30).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
[Kehler, US 2016/0339286] teaches an engineered knitted garment.
[Padin, US 2018/0263299] teaches an engineered knitted garment.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRADY A NUNNERY whose telephone number is (571)272-2995. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.N./               Examiner, Art Unit 3732        

/KATHARINE G KANE/               Primary Examiner, Art Unit 3732